DETAILED ACTION
This office action is a response to An Application No. 16/871,627 filed on 05/11/2020 in which claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or 35 U.S.C. 120, 121, or 365 (c).

Drawings
The Examiner contends that the drawings submitted on 05/11/2020 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/11/2020.

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,313,716 and U.S. Patent No. 10,652,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Bilodeau (Reg. No. 42,325) on March 5 & 8, 2019.
The application has been amended as follows: 
In the claims:
Please amend the claims 1, 4, 7 and 10 as follows:

1. (Currently Amended) A broadcast transmitter for processing a broadcast signal, the broadcast transmitter comprising:
a packetizer to generate transport packets based on a Layered Coding Transport (LCT) format, wherein the transport packets are used to transport at least one delivery object and signaling data; and 
a transmitter to transmit the broadcast signal comprising the transport packets, 
wherein the signaling data includes a real-time attribute which is a boolean flag that is set to true when the transport packets carry a real-time content that is comprised of the at least one delivery object, and


4. (Currently Amended) A method of processing a broadcast signal in a broadcast transmitter, the method comprising:
generating transport packets based on a Layered Coding Transport (LCT) format, wherein the transport packets are used to transport at least one delivery object and signaling data; and 
transmitting the broadcast signal comprising the transport packets, 
wherein the signaling data includes a real-time attribute which is a boolean flag that is set to true when the transport packets carry a real-time content that is comprised of the at least one delivery object, and
wherein a header of at least one transport packet of the transport packets includes codepoint information for indicating a type of a payload that is carried by the at least one transport packet, transport object identifier information for identifying the at least one delivery object, information for identifying a starting position of a fragment of the at least one delivery object carried in the at least one transport packet, and extension information for delivering time information.


a receiver to receive the broadcast signal including transport packets generated based on a Layered Coding Transport (LCT) format, wherein the transport packets are used to transport at least one delivery object and signaling data; and
a processor to process the transport packets, 
wherein the signaling data includes a real-time attribute which is a boolean flag that is set to true when the transport packets carry a real-time content that is comprised of the at least one delivery object, and
wherein a header of at least one transport packet of the transport packets includes codepoint information for indicating a type of a payload that is carried by the at least one transport packet, transport object identifier information for identifying the at least one delivery object, information for identifying a starting position of a fragment of the at least one delivery object carried in the at least one transport packet, and extension information for delivering time information.

10. (Currently Amended) A method of processing a broadcast signal in a broadcast receiver, the method comprising:
receiving the broadcast signal including transport packets generated based on a Layered Coding Transport (LCT) format, wherein the transport packets are used to transport at least one delivery object and signaling data; and
processing the transport packets, 

wherein a header of at least one transport packet of the transport packets includes codepoint information for indicating a type of a payload that is carried by the at least one transport packet, transport object identifier information for identifying the at least one delivery object, information for identifying a starting position of a fragment of the at least one delivery object carried in the at least one transport packet, and extension information for delivering time information.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
(I).	Claims 1-12 are allowed for the same reason set forth in Parent Application No. 15/021,380 issued as U.S. Patent No. 10,313,716 because the prior arts of record indicated in the parent application do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification. 
(II).	Claims 1-12 are allowable over obviousness-type double patenting rejection on these claims with the parent applications of U.S. Patent No. 10,313,716 and U.S. Patent No. 10,652,598 since the applicant has filed the terminal disclaimer which has been accepted and recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/PETER CHEN/Primary Examiner, Art Unit 2462